Opinion by
Mr. Justice Fell,
The real estate of the defendant in the execution was subject to the lien of a mortgage recorded May 17, 1893, to the lien of a judgment entered September 1, 1893, and to two mechanics’ liens, one filed September 26, 1893, and the other November 11, 1893. It did not appear from the liens when the building was commenced, but the bills of particulars attached to them contained charges for materials furnished prior to the date of the mortgage. A sale by the sheriff took place under the judgment, and the fund realized was paid into court for distribution. The contest before the auditor was between the mortgagee and the mechanic’s lien claimants, and the fund was awarded to the latter.
The right of the appellant to participate in'the distribution depended upon the question whether his mortgage had been discharged by the sheriff’s sale. This was to be determined solely by the record and not by what might have been shown had the liens been before the court for adjudication: Goepp v. Gartiser, 35 Pa. 130 ; Coyne v. Souther, 61 Pa. 455; Meigs v. Bunting, 141 Pa. 233. The importance of a fixed rule by which bidders at a sheriff’s sale may be guided and the rights of purchasers determined has been uniformly recognized and upheld in our cases. The purchaser was not bound to look beyond the record, and was not affected by, and could not affect others by, anything beyond it. It could not have been shown by parol evidence that the liens related back to a time which antedated the mortgage, and the dates in the claims did not have that effect. The date of the filing was therefore the date of the lien: Reading v. Hopson, 90 Pa. 494. Had the mortgage been discharged a different case would have been presented, and the priority of lien might have been shown by parol evidence.
The learned auditor was right in holding that the question before him was ruled by Reading v. Hopson, supra.
The judgment is affirmed.